Exhibit 10.22

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made as of
September 18, 2013 by and between GlobalOptions Group, Inc., a Delaware
corporation (the “Company”) and Gary A. Greene, an individual residing at 161
Holmes Ave, Darien, CT 06820 (“Executive”).

W I T N E S S E T H:

WHEREAS, the Company desires to enter into this Agreement with Executive who
serves as the General Counsel, Chief Administrative Officer and Secretary
effective as of the closing of the merger of Walker Digital LLC and the Company
(such date of closing shall be the “Effective Date”); and

WHEREAS, the Executive understands and accepts the conditions of employment as
set forth herein and desires to be employed by the Company in such capacity.

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties hereto, it is hereby agreed by the Company and the Executive as follows:

1. Employment, Duties and Acceptance.

(a) Employment. In accordance with the terms of this Agreement, the Executive
shall commence providing services to the Company as of Effective Date, the
Company hereby agrees to employ the Executive for the Term (as defined below),
and Executive agrees to be employed by the Company and to render services to the
Company during the Term as the General Counsel, Chief Administrative Officer and
Secretary of the Company and to perform such duties commensurate with such
office as he shall reasonably be directed by the Chief Executive Officer and the
Board of Directors of the Company (the “Board” or “Board of Directors”) to
perform. Executive shall be subject to the supervision of and report directly to
the Chief Executive Officer.

(b) Performance of Duties. Executive agrees to devote his reasonable efforts and
substantially his entire working business time, attention and energies to the
performance of the business of the Company, and Executive shall not, directly or
indirectly, alone or as a member of any partnership or other organization, or as
an officer, consultant, director or employee of any other corporation,
partnership or other organization, be actively engaged in or concerned with any
other duties or pursuits which are contrary to the best interests of the
Company. Executive is permitted to perform duties or pursuits that are focused
on other business, charitable, educational, scientific, literary, community or
family related matters including but not limited to those indentified on Exhibit
A attached hereto; provided, however, that such duties or pursuits may not
conflict or substantially interfere with Executive’s duties and loyalties to the
Company. Executive understands and agrees that he will be required to travel (at
Company’s expense) from time to time from the Company’s current principal office
in Stamford, Connecticut to other location for business reasons.



--------------------------------------------------------------------------------

(c) Representations and Warranties by Executive. As of the Effective Date,
Executive represents and warrants to the Company that employment with the
Company and performance of Executive’s duties and obligations under this
Agreement will not violate any agreement to which Executive is or may be bound.

(d) Acceptance. Executive hereby accepts such employment and agrees to render
the services described above and abide by the terms of this Agreement.

2. Term of Employment.

Subject to the terms and conditions of this Agreement, Executive’s employment
under this Agreement will be deemed to have commenced upon the Effective Date
and shall continue until the earlier of the date on which his employment is
terminated as set forth in Section 6 of this Agreement or the third anniversary
of the Effective Date. The period of employment shall be referred to as the
“Term”. Upon expiration of the Term, this Agreement shall automatically renew
for additional one (1) year terms (each such renewal shall be a “Term”), unless
either party provides ninety (90) days prior to expiration of the current Term
written notice of termination.

3. Compensation and Benefits.

(a) Base Salary. As compensation for services to be rendered under this
Agreement, the Company agrees to pay Executive effective upon the Effective Date
a base salary at an annual rate of no less than Three Hundred Forty-Five
Thousand Dollars (USD $345,000) (“Base Salary”), to be paid in accordance with
the Company’s normal payroll practice. From time to time, the Company’s
Compensation Committee shall recommend, in its sole and absolute discretion, any
appropriate increases to Executive’s Base Salary to the Board of Directors. Any
such recommendation shall be subject to approval by the Board of Directors.

(b) Bonus. In addition to the Base Salary, Executive will be eligible to earn
annual performance bonus compensation with a target equal to 40% of Executive’s
Base Salary, in accordance with the plan adopted by the Board of Directors.

(c) Reimbursement of Expenses. The Company shall pay or reimburse Executive for
all reasonable travel, entertainment and other business expenses actually
incurred or paid by him in the performance of services for the Company under
this Agreement, upon presentation of expense statements or vouchers and such
other supporting information as the Company may reasonably require of Executive
in accordance with the travel and expense reimbursement policy of the Company.
The Company shall reimburse the Executive within 30 days following the
submission of an expense report and in no event shall such reimbursement be made
later than March 15th following the year in which the expense was incurred.

(d) Employee Benefit Plans. The Executive shall be eligible to participate in
the Company’s medical, dental, and vision insurance plans, short-term
disability, long-term disability, and group life/accidental death and disability
insurance coverage, 401(k) plan or other employee retirement or other benefit
plans, and any other welfare benefit or employee benefit plans in accordance
with the respective plans’ terms as currently offered by the Company to its
executives and employees (collectively, the “Employee Benefit Plans”). The
Company reserves the right to revise the coverage and benefits at any time
and/or require employee contributions relating to such coverage or plans,
provided such change applies to all Company employees or similarly situated
executives.

 

2



--------------------------------------------------------------------------------

(e) Vacation. The Executive shall be entitled to four (4) weeks paid vacation
per year to be accrued in accordance with the Company’s policies and procedures.

4. Equity Incentives; Taxes.

(a) Equity Incentives. Pursuant to the 2006 Long-Term Incentive Plan, as amended
(the “Incentive Plan”), on the Effective Date, Company shall Award (as defined
in the Incentive Plan), and hereby does Award, to the Executive 300,000 stock
options. From time to time, the Company’s Compensation Committee shall
recommend, in its sole and absolute discretion, any future Awards to the Board
of Directors. Any such future recommendation shall be subject to approval by the
Board of Directors.

(b) Taxes. Notwithstanding any other provision of this Agreement to the
contrary, if payments made pursuant to Section 4(a) are considered “parachute
payments” under Section 280G of the Code, then such parachute payments plus any
other payments made by the Company to Executive which are considered parachute
payments (the “Parachute Payments”) shall be limited to the greatest amount
which may be paid to the Executive under Section 280G of the Code without
causing any loss of deduction of the Company under such section, but only if, by
reason of such reduction, the net after tax benefit to Executive shall exceed
the net after tax benefit if such reduction were not made. “Net after tax
benefit” for purposes of this Agreement shall mean the sum of (i) the total
amounts payable to Executive under Section 4(a), plus (ii) all other payments
and benefits which Executive receives or then is entitled to receive from the
Company that would constitute a “parachute payment” within the meaning of
Section 280G of the Code, less (iii) the amount of federal and state income
taxes payable with respect to the foregoing calculated at the maximum marginal
income tax rate for each year in which the foregoing shall be paid to Executive
(based upon the rate in effect for such year as set forth in the Code at the
time of termination of Executive’s employment), less (iv) the amount of excise
taxes imposed with respect to the payments and benefits described in (i) and
(ii) above by Section 4999 of the Code.

In the event of any controversy with the Internal Revenue Service (or other
taxing authority) with regard to the Parachute Payments and taxes thereon,
Executive shall permit the Company to control issues related to the Parachute
Payments (at Company’s expense), provided that such issues do not potentially
materially adversely affect Executive, but Executive shall control any other
issues. In the event the issues are interrelated, Executive and the Company
shall in good faith cooperate so as not to jeopardize resolution of either
issue, but if the parties cannot agree, Executive shall make the final
determination with regard to the issues. In the event of any conference with any
taxing authority as to the Parachute Payment or associated income taxes,
Executive shall permit the representative of the Company to accompany Executive,
and Executive and Executive’s representative shall reasonably cooperate with the
Company and its representative. The Company shall be responsible for all
accounting, consulting and legal fees. The Company and Executive shall promptly
deliver to each other copies of any written communications, and summaries of any
verbal communications, with any taxing authority regarding the Parachute
Payments.

 

3



--------------------------------------------------------------------------------

5. Confidentiality; Intellectual Property.

Executive acknowledges that the Company is engaged in a continuous program of
research, development and production in connection with its business, present
and future, and hereby agrees to be subject to the terms and conditions of the
Company’s form of non-competition and confidentiality agreement, a copy of which
is attached hereto as Exhibit B.

6. Termination of Employment.

(a) Termination by the Company for Cause.

The Company may terminate this Agreement for Cause upon written notice to
Executive if Executive acts, or fails to act, in a manner that provides Cause
for termination.

(1) For purposes of this Agreement, the term “Cause” means: a termination of
Executive by the Company on account of Executive’s (i) gross negligence or
willful misconduct in the performance of his duties; (ii) act of dishonesty or
embezzlement; (iii) evidenced, unauthorized use or disclosure of confidential
information or trade secrets that results in a demonstrable damage to the
Company; (iv) common law fraud or other fraud; (v) conviction or indictment of a
felony or misdemeanor involving moral turpitude; (vi) material violation of the
Company’s written policies and procedures; (vii) material breach of the terms of
employment (e.g., this Agreement) or any other agreement between the Company and
the Executive that results in a demonstrable damage to the Company; or
(viii) willful and continued failure to perform his duties as reasonably
determined by the Company’s Chief Executive Officer and/or the Board of
Directors.

Provided, however, that Cause shall not exist with respect to clauses (vi),
(vii) or (viii) unless the Company has given written notice to Executive within
thirty (30) days of the initial existence of the Cause event or condition(s)
giving specific details regarding the event or condition; and unless the
Executive has had at least thirty (30) days to cure such Cause event or
condition after the delivery of such written notice and has failed to cure such
event or condition within such thirty (30) day cure period.

(2) All determinations of Cause under this Section 6(a) shall be reasonably made
by the Board of Directors.

(b) Termination by the Company Without Cause. The Company may terminate this
Agreement without Cause upon no less than fourteen (14) days’ written notice to
the Executive.

 

4



--------------------------------------------------------------------------------

(c) Termination by Executive for Good Reason. Executive may terminate this
Agreement upon written notice to the Company for any or no reason or for Good
Reason. For purposes of this Agreement “Good Reason” shall mean there is (i) a
material and permanent diminution in Executive’s duties, or responsibilities,
(ii) a material reduction in Executive’s Base Salary then in effect, (iii) a
relocation of Executive’s office for the Company more than fifty (50) miles from
the current location of the Executive’s office for the Company (unless Executive
agrees to such relocation), or (vi) any breach by the Company of any material
provision of this Agreement, subject to the Executive providing notice to the
Company within ninety (90) days after the initial occurrence of the condition or
event described above and the Company fails to cure or remedy any such condition
or event within the thirty (30) day period following its receipt of the notice,
and Executive thereafter elects to terminate his employment voluntarily within
thirty (30) days after the expiration of the period for correcting such
condition or event.

(d) Termination Due to Death or Disability. This Agreement shall immediately
terminate upon the occurrence of any of the following:

(1) Executive’s death; or

(2) Executive’s Disability (as such term is defined in the Company’s Long-Term
Disability Plan) provided, however, that notwithstanding Executive’s Disability,
the Company shall continue to pay Executive his Base Salary through the date on
which Disability is finally determined.

(e) Effective Date of Termination. If this Agreement is terminated by Executive,
then the termination will be effective fourteen (14) days after the date of
delivery of written notice of termination. If this Agreement is terminated by
the Company with or without Cause, then termination will be effective as of the
later of (i) date of notice of termination, (ii) expiration of any notice and
“cure period” or (iii) as otherwise may be specified by the Company provided
that such date shall not be less than fourteen (14) after Executive’s receipt of
notice of termination.

(f) Effect of a Termination for Cause or by Executive Without Good Reason. If
this Agreement is terminated by the Company for Cause or by Executive without
Good Reason, then Executive shall be entitled to receive only his accrued and
unpaid Base Salary and accrued vacation pay through the effective date of
termination. In the event that the Company terminates this Agreement for Cause,
then all outstanding unvested equity incentive awards, regardless of form, shall
be cancelled and immediately forfeited, and for the avoidance of doubt,
Executive shall not be entitled to any Severance Benefits (as hereafter
defined).

(g) Effect of a Termination Without Cause; Termination for Good Reason;
Severance. If this Agreement is terminated by the Company without Cause or by
Executive for Good Reason, then Executive shall be entitled to receive twelve
(12) months continuation of Executive’s Base Salary (regardless of Executive’s
length of employment with the Company) and vested equity incentive awards (the
“Severance Benefits”), which shall be payable over such twelve month period
provided that Executive executes (and allows to become effective) a release of
employment related claims in a form substantially similar to Exhibit C, attached
hereto. Notwithstanding anything to the contrary, if, within ninety (90) days of
termination, Executive becomes employed by any Walker Digital entity, then the
salary continuation portion of the Severance Benefits shall be reduced by the
amount of salary and bonus paid to Executive by such Walker Digital entity
during the twelve (12) months following termination from the Company.

 

5



--------------------------------------------------------------------------------

(h) Deemed Resignation. Upon any termination of Executive’s employment hereunder
for any reason, with or without Cause, whether by the Company or by Executive,
shall be deemed to have resigned from all positions as an officer, director and
employee of the Company or any subsidiaries or other Affiliates thereof.

(i) Company Action Required. The Company may only terminate Executive’s
employment, other than with respect to the termination of this Agreement at the
end of the Term, by providing written notice to Executive.

7. 409A.

If when the Executive’s employment terminates, the Executive is a “specified
employee,” as defined in Code Section 409A(a)(2)(B)(i), then despite any
provision of this Employment Agreement or other plan or agreement to the
contrary, the Executive will not be entitled to the payments until the earliest
of: (a) the date that is at least six months after the Executive’s separation
from service (within the meaning of Code· Section 409A) for reasons other than
the Executive’s death, (b) the date of the Executive’s death, or (c) any earlier
date that does not result in additional tax or interest to the Executive under
Code Section 409A. As promptly as possible after the end of the period during
which payments are delayed under this provision, the entire amount of the
delayed payments shall be paid to the Executive in a single lump sum with any
remaining payments to commence in accordance with the terms of this Agreement or
other applicable plan or agreement.

8. Notices.

All notices, requests, consents and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed to have been duly
given when sent by private overnight courier service, delivered personally, or
shall be deemed given four (4) business days after mailing by registered or
certified mail, postage prepaid (return receipt requested and received), as
follows (or to such other address as either party shall designate by notice in
writing to the other in accordance herewith):

If to the Company:

GlobalOptions Group, Inc.

2 High Ridge Park

Stamford, CT 06905

Attention: Chief Executive Officer

 

6



--------------------------------------------------------------------------------

If to Executive:

Gary A. Greene

161 Holmes Avenue

Darien, CT 06820

9. Withholding.

All payments of Base Salary, Performance Bonus, equity incentive awards and
other compensation required to be made by the Company to Executive under this
Agreement shall be subject to withholding taxes, employment taxes, and other
payroll deductions in accordance with the policy of the Company and applicable
law.

10. Successors and Assigns.

(a) The parties acknowledge that the Agreement is personal between the Company
and the Executive, and with the Executives prior written consent, shall be
binding upon and shall inure to the benefit Company’s successors and assigns.
With such consent of Executive, the Company shall require any successor or
assign to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession or assignment had taken place. The term “successors and
assigns” as used herein shall mean a corporation or other entity acquiring all
or substantially all of the assets and business of the Company (including the
rights and obligations arising under this Agreement) whether by operation of law
or otherwise.

(b) This Agreement and all rights under this Agreement are personal to Executive
and shall not be assignable other than by will or the laws of intestacy. All of
Executive’s rights under this Agreement shall inure to the benefit of his heirs,
personal representatives, designees or other legal representatives, as the case
may be.

11. General.

(a) Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Connecticut without regard
to principles of conflict of laws.

(b) Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter hereof and
supersedes all prior agreements, arrangements and understandings, written or
oral, relating to the subject matter hereof. No representation, promise or
inducement has been made by either party that is not embodied in this Agreement,
and neither party shall be bound by or liable for any alleged representation,
promise or inducement not so set forth.

 

7



--------------------------------------------------------------------------------

(c) Amendments; Waivers. This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms or covenants hereof may be waived,
only by a written instrument executed by the parties hereto, or in the case of a
waiver, by the party waiving compliance. The failure or delay of a party at any
time or times to require performance of any provision hereof shall in no manner
affect the right at a later time to enforce the same. No waiver by a party of
the breach of any term or covenant contained in this Agreement, whether by
conduct or otherwise, or any one or more or continuing waivers of any such
breach, shall constitute a waiver of the breach of any other term or covenant
contained in this Agreement.

(d) Severability of this Agreement. Should any provision of this Agreement be
held by an arbitration tribunal or court to be invalid or unenforceable, such
invalid or unenforceable provision shall not render the entire Agreement invalid
or unenforceable, and this Agreement and each individual provision hereof shall
be enforceable and valid to the fullest extent permitted by law.

(e) Headings for Convenience. The headings in this Agreement are for convenience
of reference only and shall not control or affect the meaning or construction of
this Agreement.

(f) Counterparts; Transmission of Electronic Signatures. This Agreement may be
signed in any number of counterparts and by facsimile, each of which shall be an
original, with the same effect as if the signatures were upon the same
instrument. This Agreement shall become effective when each party shall have
received counterparts signed by the other party. Signatures provided by
facsimile, “PDF” or other electronic means shall have the same effect as
originals.

(g) Survival. Sections 3(c), 4(b), 5, 6, 8, 9, 10 and 11 will survive the
termination of this Agreement.

[Remainder of page intentionally left blank.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Executive has executed this Agreement as of
September 18, 2013.

 

GARY A. GREENE

/s/ Gary A. Greene

GLOBALOPTIONS GROUP, INC.

By:

 

/s/ Harvey W. Schiller

  Name: Harvey W. Schiller   Title: Chairman and Chief Executive Officer

[Signature Page to Greene Employment Agreement]



--------------------------------------------------------------------------------

Exhibit A

 

1. Member of the Board of Directors, Temple Shalom, Norwalk, CT

 

2. Member of the Board of Trustees, The Jennifer A. Kay Foundation, New Jersey

 

3. Chairman/Member, Town of Darien Zoning Board of Appeals, Darien, CT

 

4. Member, Q30 Labs, LLC, Weston, CT



--------------------------------------------------------------------------------

Exhibit B

NON-COMPETITION AND CONFIDENTIALITY AGREEMENT

This Non-Competition and Confidentiality Agreement is made as of this 18th day
of September, 2013 by and between Gary A. Greene (“Employee”) and GlobalOptions
Group, Inc. (together with its subsidiaries, the “Company”) and effective as of
the Effective Date, as defined in Employee’s Employment Agreement.

WHEREAS, Employee and the Company have entered into an Employment Agreement
effective as of the Effective Date (as such Agreement may be amended or modified
from time to time, the “Employment Agreement”); and

WHEREAS, the Employment Agreement provides additional benefits to Employee that
he did not have prior to entering into the Employment Agreement; and

WHEREAS, the terms of the Employment Agreement are contingent upon Employee’s
execution of this Non-Competition and Confidentiality Agreement;

NOW, THEREFORE, for good and valuable consideration, including Employee’s
receipt of the benefits described in the Employment Agreement, Employee hereby
agrees as follows:

1. If Employee terminates his employment with the Company for any reason other
than Good Reason (defined below) or Employee’s employment is terminated by the
Company for any reason, then Employee shall not:

(a) For a period of twelve (12) months following such termination, directly or
indirectly, engage in (as a principal, shareholder, partner, director, officer,
agent, employee, consultant or otherwise) or be financially interested in any
business operating within any state in the United States or country in which the
Company is doing business at the time of such termination, which is primarily
engaged in a business that directly competes with the Company; provided,
however, nothing contained in this Section 1(a) shall prevent Employee from
holding for investment no more than one percent (1%) of any class of equity
securities of a company whose securities are publicly traded on a national
securities exchange or in a national market system;

(b) For a period of twelve (12) months following such termination, directly or
indirectly, solicit, induce or encourage any person, firm, corporation or other
entity who or which is a Customer (defined below), distributor or supplier of
the Company to terminate or reduce its business or relationship with the
Company;

(c) For a period of twelve (12) months following such termination, directly or
indirectly, solicit or assist any individual or entity in the solicitation of
business from, or performance of work for, any Customer or Prospective Customer
(defined below) of the Company; and

(d) For a period of twelve (12) months following such termination, directly or
indirectly, solicit, employ or establish a business relationship with, or
encourage or assist any individual or entity to solicit, employ or establish a
business relationship with, any individual who was employed by or worked as an
independent contractor for the Company during the six (6) month period preceding
Employee’s termination.



--------------------------------------------------------------------------------

2. Defined terms. For the purposes of this Agreement:

(a) “Customer” shall mean those persons or entities for which the Company
performed services or to which it has sold or otherwise provided any product
during the last year of Employee’s employment with the Company;

(b) “Good Reason” shall have the meaning provided in the Employment Agreement.

(c) “Prospective Customer” shall mean all persons or entities with whom the
Company has had substantive discussions about becoming a customer of the Company
in the last year of Employee’s employment with the Company.

3. Confidentiality.

(a) Employee acknowledges that in the course of performing his duties on behalf
of the Company he may, from time to time, be placed in a position of trust and
confidence in which he receives or contributes to the creation of confidential
and/or proprietary information relative to the Company’s operations. This
confidential and/or proprietary information includes, but is not limited to:
(i) business, manufacturing, marketing, legal and accounting methods, policies,
plans, procedures, strategies and techniques; (ii) information regarding the
Company’s development and acquisition activities; (iii) information concerning
the Company’s earnings and methods for doing business; (iv) technical
information, such as patterns, designs and product specifications; (v) trade
secrets, including the formulas, methods, processes, standards and devices
associated with the Company’s building, manufacturing and marketing activities;
(vi) names, addresses and telephone numbers of the Company’s employees, vendors,
and suppliers; (vii) customer lists and the names, addresses and telephone
numbers of the Company’s customers and prospective customers; (viii) pricing,
credit and financial information; and (ix) any and all other data or information
relating to the operations and business of the Company which is not known
generally by and readily accessible to the public. For purposes hereof,
“confidential and/or proprietary information” does not include, and there shall
be no obligation hereunder with respect to (i) information known by Employee
prior to his employment by the Company and (ii) information that is or becomes
generally available to the public other than as a result of a disclosure by
Employee in violation of the terms of this Agreement.

(b) With regard to the confidential and/or proprietary information as described
in Section 3(a) Employee agrees that during his employment he will safeguard the
privacy of the confidential and/or proprietary information and will use and/or
disclose this confidential and/or proprietary information only as necessary to
further the Company’s business interests. After Employee’s employment has ended,
regardless of the reason and whether initiated by the Company or by Employee,
Employee will not use and/or disclose the Company’s confidential and/or
proprietary information at any time, at any place, for any reason except as
required by law. In the event Employee is required to disclose any confidential
and/or proprietary information by order of any court of competent jurisdiction
or other governmental authority or is otherwise legally required to do so,
Employee shall timely inform the Company’s CEO and Board of Directors of all
such legal or governmental proceedings so that the Company may attempt by
appropriate legal means to limit such disclosure.

(c) Upon Employee’s separation from the Company, regardless of the reason and
whether initiated by the Company or by Employee, Employee will return to the
Company, retaining no copies, any and all files, records, correspondence (other
than personal correspondence), documents, drawings and specifications, which
relate to or reflect the Company’s business operations, customers, prospective
customers, employees, suppliers, vendors, etc., regardless of where such items
were kept or prepared.



--------------------------------------------------------------------------------

4. Injunctive and Other Relief.

(a) Employee acknowledges and agrees that the provisions of Section 1 and
Section 3 are reasonable with respect to their duration, scope and geographical
area. In particular, Employee acknowledges that the geographic scope of the
Company’s business makes reasonable the geographic restrictions of this
Agreement. If, at the time of enforcement of any of the provisions of Sections 1
and/or Section 3, a court holds that the restrictions therein exceed those
allowed by applicable law, then such court will be requested by the Company,
Employee and all other relevant parties to enforce the provisions in Section 1
and Section 3 to the broadest extent possible under applicable law and Section 1
and Section 3 shall be deemed to have been so modified.

(b) Employee agrees that if Employee breaches or threatens to breach any of the
provisions of Section 1 and/or Section 3, the Company will have available, in
addition to any other right or remedy available, the right to seek injunctive
and equitable relief of any type from a court of competent jurisdiction,
including but not limited to, the right to seek an order restraining such breach
or threatened breach and, to specific performance of any such provision of this
Agreement. Employee further agrees that no bond or other security shall be
required in obtaining such equitable relief and Employee hereby consents to the
issuance of such injunction and to the ordering of specific performance.

5. Miscellaneous.

(a) Severability; Survival. Nothing in this Agreement is intended to violate any
law or shall be interpreted to violate any law. In the event that any provision
contained in this Agreement shall be determined by any court of competent
jurisdiction to be overbroad and/or unenforceable, then the court making such
determination shall have the authority to narrow the provision as necessary to
make it enforceable and the provision shall then be enforceable in its narrowed
form. Moreover, each provision of this Agreement is independent of and severable
from each other. In the event that any provision in this Agreement is determined
to be legally invalid or unenforceable by a court and is not modified by a court
to be enforceable, the affected provision shall be stricken from the Agreement,
and the remaining provisions of this Agreement shall remain in full, force and
effect. For purposes of this Section 5(a), a “provision” of this Agreement shall
mean any section or subsection of this Agreement or any sentence or clause
within any section or subsection of this Agreement. The terms and provisions of
this Agreement shall survive the termination of Employee’s employment.

(b) Notices. All notices hereunder shall be in writing and shall be sufficiently
given if hand-delivered, sent by documented overnight delivery service or
registered or certified mail, postage prepaid, return receipt request or by
telegram, fax or telecopy (confirmed by U.S. mail), receipt acknowledged,
addressed as set forth below or to such other person and/or at such other
address as may be furnished in writing by any party hereto to the other. Any
such notice shall be deemed to have been given as of the date received, in the
case of personal delivery, or on the date shown on the receipt of confirmation
therefor, in all other cases.



--------------------------------------------------------------------------------

If to Company:

GlobalOptions Group, Inc.

Two High Ridge Park

Stamford, CT 06905

Attention: Chief Executive Officer

Email:

If to Employee:

At Employee’s current home address as reflected in the Company’s records.

(c) Entire Agreement and Modification. This Agreement constitutes the entire
agreement between the parties hereto with respect to the matters contemplated
herein and supersedes all prior agreements and understandings with respect
thereto. No amendment, modification, or waiver of this Agreement shall be
effective unless in writing and executed by the Employee and the Company’s
Vice-Chairman or Chairman. Neither the failure nor any delay on the part of any
party to exercise any right, remedy, power or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
remedy, power or privilege preclude any other of further exercise of the same or
any other right, remedy, power, or privilege with respect to any occurrence or
be construed as a waiver of any right, remedy, power, or privilege with respect
to any other occurrence.

(d) Governing Law. The parties agree that this Agreement is made pursuant to,
and shall be construed and enforced in accordance with, the internal laws of the
State of Connecticut (and United States federal law, to the extent applicable),
without regard to principles of conflict of law.

(e) Assignment and Succession. The Company may assign this Agreement in
connection with any sale or merger (whether a sale or merger of stock or assets
or otherwise) of the Company or the business of the Company. Employee expressly
consents to the assignment of the Agreement to any new owner of the Company’s
business or purchaser of the Company. Employee’s rights and obligations
hereunder are personal and may not be assigned by Employee.

(f) Headings; Counterparts. The headings of paragraphs in this Agreement are for
convenience only and shall not affect its interpretation. This Agreement may be
executed in two or more counterparts, each of which shall be deemed to be an
original and all of which, when taken together, shall be deemed to constitute
but one and the same Agreement.

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
this Agreement as of the date first above written.

 

GLOBALOPTIONS GROUP, INC.     GARY A. GREENE By:   /s/ Harvey W. Schiller    
/s/ Gary A. Greene   Name: Harvey W. Schiller       Title: Chairman and Chief
Executive Officer    



--------------------------------------------------------------------------------

Exhibit C

In consideration of the Severance Benefits offered to you, you knowingly and
voluntarily waives and releases forever any and all claims, causes of action,
demands for payment, compensation and damages (collectively, “Claims”) that you
may have or may yet have against GlobalOptions Group, Inc. and its affiliates,
successors and assigns (“GlobalOptions”), and any of their present and former
employees, investors, officers, directors and agents, based upon any matter,
cause or thing occurring through the date of your execution of this release and
waiver, including any matter, cause or thing relating to the recruitment of you
for employment with GlobalOptions, your employment by GlobalOptions, or the
termination of such employment.

This release and waiver includes but is not limited to any rights or Claims
under United States federal, state or local law and the national or local law of
any foreign country (constitutional, statutory or decisional), for wrongful or
abusive discharge, for breach of any contract or of discrimination based upon
race, color, ethnicity, sex, age, national origin, religion, disability, sexual
orientation, or any other unlawful criterion or circumstance, including, without
limitation, claims under: (i) the National Labor Relations Act, as amended;
(ii) Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et
seq.; (iii) Sections 1981 through 1988 of Title 42 of the United States Code, as
amended; (iv) the Employment Retirement Income Security Act of 1974, as amended,
29 U.S.C. § 1001 et seq.; (v) the Immigration Reform Control Act, as amended;
(vi) the Americans with Disabilities Act of 1990, as amended; (vii) the Age
Discrimination in Employment Act of 1967, as amended, and including the Older
Workers Benefit Protection Act of 1990, 29 U.S.C. § 621 et seq. (as amended, the
“ADEA”) (except that you do not waive ADEA rights or claims that may arise after
the date of your execution of this agreement); (viii) the Federal and
Connecticut Fair Labor Standards Acts, as amended; (ix) the Occupational Safety
and Health Act, as amended; (x) the Family and Medical Leave Act of 1993;
(xi) the Connecticut Family Leave Act; (xii) any Connecticut statutes and
regulations relating to wages, hours and work conditions; (xiii) any federal or
state statutes and regulations that provide for payment of attorneys fees to the
prevailing party on any claim or cause of action; and (xiv) any other federal,
state or local civil or human rights law or any other local, state or federal
law, regulation or ordinance, including those prohibiting sexual harassment or
discrimination on the basis of age, sex, race, creed, color, religion, national
origin, disability, pregnancy, marital status, sexual orientation or any other
basis and retaliation for asserting any rights or making any reports or claims.

Notwithstanding the foregoing, by signing, you are not waiving any rights to
pursue or receive benefits vested under GlobalOptions’s benefit plans or
benefits that have been, or might be, awarded for medical costs or injury- or
illness-caused lost income replacement on any Workers’ Compensation Claim
pending as of your termination date. By signing, you are not giving up the right
to file a charge of employment discrimination with the Connecticut Commission on
Human Rights and Opportunities (“CCHRO”) and/or the Equal Employment Opportunity
Commission (“EEOC”), to cooperate with the CCHRO and/or the EEOC in connection
with such a charge or one filed by someone else, or to file suit to enforce, or
challenge the validity of, this letter agreement. However, by signing, you are
waiving any right to, and acknowledging that you shall be prohibited from,
receiving any money award in connection with any CCHRO or EEOC charge.



--------------------------------------------------------------------------------

By signing, you confirm that: (i) you have received all compensation, including,
without limitation, wages and benefits due to you for services rendered up
through your termination date; (ii) throughout your employment with
GlobalOptions, you have received, without interference or retaliation, all leave
and reinstatement to which you were entitled under any federal or state Family
and Medical Leave Act, the Uniformed Services Employment and Reemployment Rights
Act, and/or any other law protecting disability, family or military absences
from work; (iii) you are aware of no unreported workplace injury or occupational
disease suffered by you in your employment with GlobalOptions; (iv) you have not
assigned to any person or entity all or any part of the Claims; and (v) you have
not been retaliated against by GlobalOptions or any member, investor, employee
or agent of GlobalOptions for reporting any wrongdoing either to any member,
investor, executive, director, supervisor, manager or agent of GlobalOptions or
to any governmental authority.